Brian S. Miller, Judge, dissenting. I disagree with the majority’s interpretation of Liberty Mutual Insurance Co. v. Chambers, 76 Ark. App. 286, 288, 64 S.W.3d 775, 777 (2002), because that case simply provides that an employee injured after the 1993 amendment to the Workers’ Compensation Act may be awarded a wheelchair-accessible van. In Chambers, we did not determine the rights of claimants injured before the 1993 amendment, and we certainly did not address whether an employer is required to “replace” a wheelchair accessible van that it had agreed to provide a permanently disabled employee. Appellee was injured in 1979 and appellant provided him with a wheelchair-accessible van in 1991, because “he needed a van.” Appellant never objected to providing the van and never refused anything that was required to equip the van. The van now has 189,000 miles on it and is inoperable. Appellant recently paid to have hand controls installed in a vehicle owned by appellee’s wife and has agreed to pay for any modifications to that vehicle. Appellee, however, has great difficulty transferring between his wheelchair and his wife’s vehicle and now has no transportation during the day while his wife is at work. The Commission ordered appellant to replace appellee’s van because it determined that the van was “other apparatus as may be reasonably necessary for the treatment of the injury received by the employee.” Ark. Stat. Ann. § 81-1311 (Repl. 1976). It is well settled that we “will not overturn an administrative agency’s interpretation of a statute unless it is clearly wrong,” Chambers, 76 Ark. App. at 288, 64 S.W.3d at 777, and I believe this interpretation of section 81-1311 is not “clearly wrong.” In fact, the Commission’s reading of the statute is quite reasonable considering that this statute was, at that time, highly remedial and was to be interpreted liberally, with doubtful cases being resolved in favor of allowing benefits. Elm Springs Canning Co. v. Sullins, 207 Ark. 257, 180 S.W.2d 113 (1944). Indeed, the Commission was required to act as a jury and to take a liberal view of the evidence in favor of the statute’s purpose of compensating those who came within its terms or who by reasonable construction were within it. See Stout Constr. Co. v. Wells, 214 Ark. 741, 217 S.W.2d 841 (1949). By reversing the Commission’s decision, we are disregarding our duty to apply a liberal construction to the statute and to resolve this case in favor of allowing benefits. See Elm Springs, supra. The majority is indeed making the mistake of substituting its judgment for that of the Commission and reversing because it would have reached a different result. See Heptinstall v. Asplundh Tree Expert Co., 84 Ark. App. 215, 137 S.W.3d 421 (2003). While I believe a liberal reading of the statute, as required by legal precedent, favors affirming the Commission’s decision, I also believe appellant should be estopped from denying its obligation to replace the van it purchased for appellee in 1991. See, e.g., Thompson v. Washington Reg’l Med. Ctr., 71 Ark. App. 126, 27 S.W.3d 459 (2000). For fifteen years, appellant has failed to object to providing appellee with a wheelchair-accessible van. To explain its recent actions, appellant’s adjuster testified that she assumed appellee’s file in 2000 and that the previous case manager made the decision to provide the funds to purchase the van. She further testified that our position is that we don’t purchase vans and aren’t obligated to purchase vans, in that particular case it was the more cost effective route to go. There was no intent to establish a pattern of buying vans. It was an exception for that particular circumstance. The adjuster’s testimony is unpersuasive. She was not the case manager in 1991, and she could not know what the previous case manager’s intentions were regarding whether the van would be replaced. Finally, appellee is severely prejudiced by appellant’s recent objection to replacing the van. Appellant relies on this van for all transportation, which presumably includes transportation to and from medical visits. Because he receives only $106.12 per week in benefits, it will be extremely difficult for him to afford to replace this van. If appellant had informed appellee in 1991 that it would not replace the van, appellee could have planned for this day. Instead, appellant waited fifteen years and, during that time, led appellee to believe that all of his transportation needs would be covered. Now, without warning, appellant has unjustifiably pulled the plug on appellee. For these reasons, I dissent. I am authorized to say that Judges Griffen and Vaught join in this dissent.